DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election with traverse of Group (I) in the reply filed on June 17, 2022 is acknowledged. Group (I) drawn to compounds of formula (I) and compositions thereof, embraced by claims 1-4, 9-13 and 18-23 was elected by Applicant. The traversal is on the ground(s) that “[A] feature shared by the formulae is a -C(=O)O- group attached to the terminal ring (i.e., ring B). Such a feature would NOT be arrived at in view of the combination of references i.e., US 20140039007 and US 20100152166, and Applicants respectfully submit that the Examiner's conclusion is based on hindsight analysis.” This is not found persuasive and will be further addressed in the art rejection below. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    223
    332
    media_image1.png
    Greyscale
and the Examiner has determined claims 1-4, 9-13 and 18-23 read on said species. The elected species was not found, thus, the search was expanded. 
Claims 1-4, 9-16 and 18-25 are pending and claims 1-4, 9-13 and 18-23 are under examination. Claims 14-16, 24 and 25 are withdrawn based on the lack of unity.

Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Correction is required. See MPEP § 608.01(b).
The Examiner suggests adding formula (I) to the end of the abstract. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 9-13 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-4, 9-13, 18, 19, 22 and 23, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, see the phrase “(e.g. hydrate)” in each claim.  See MPEP § 2173.05(d). Thus, claims 1-4, 9-13 and 18-23 are indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 3 recites the broad recitation, and the claim also recites “preferably,” “more preferably” and “particularly” which is the narrower statement of the range/limitation, see page 2, line 15; page 3, lines 10-12 and 19-22; and page 4, claim 3, lines 5 and 8. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 1-4, 9-13, 18, 19, 22 and 23, the term “metabolite” is vague. Are the “metabolite” the same across species? The specification on page 10 does not further identify if the metabolites are only for humans or for other species. Therefore, the term is ambiguous in claims 1-4, 9-13 and 18-23.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 9-13 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification does not provide specific description for “metabolite,” and just a mere recitation of “metabolite” is not sufficient to comply with the written description requirement. A metabolite is a compound, which has undergone one or more transformations in vivo from the parent compound, in this case, compounds of formula (I). What are these metabolites? What do these look like? Where does Applicant teach how to make these metabolites? Did Applicant have possession of these metabolites? Do these metabolites still meet the requirements of formula (I) in claim 1? The claim describes the function intended but provides no specific structural guidance to what constitutes a metabolite. Are the metabolites the same across species? Structural formulas, names or both can accurately describe organic compounds, which are the subject matter of claim 1. Attempting to define means by function is not proper when the means can be clearly expressed in terms that are more precise.  

Claims 1-4, 9-13 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of general formula (I) or a stereoisomer, tautomer, polymorph, solvate (e.g., hydrate), pharmaceutically acceptable salt, ester, and N-oxide thereof, does not reasonably provide enablement for a chemically protected form or prodrug of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
“The [eight] factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.
a) Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration.  Thirdly, that second substance must be clinically effective. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
b) The direction concerning the prodrugs is found on page 11. No more than a definition of prodrug is disclosed. The guidance for chemically protected forms is found on page 10.
c) There is no working example of a prodrug of a compound the formula (I). There are also no working examples of a chemically protected form of a compound of formula (I) in any assay outside of the synthesis of said compounds.   
d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
e) Prodrugs are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. The state of the arts in prodrugs is provided by Stella (J. Pharmaceutical Sciences, 2010, 99(12), pp. 4755-4765), "So while it may appear to be straightforward to try a prodrug approach, making and identifying the best prodrugs that will work in a specific case is less than routine”, see page 4763, left-hand column. Prodrugs are drugs used to overcome some barriers to the utility of the parent drug molecule. Stella addresses the barriers in the form of questions on page 4763. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations. Stella also states, “I have seen in both my academic and work capacity as a consultant that what may appear to be straightforward is most often far from predictable”, see page 4763, left-hand column. 
f) The artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts.  All would have a Ph. D. degree and several years of industrial experience.  
g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim 1.
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a prodrug.
The Examiner suggests deleting the term "chemically protected form or prodrug", from claims 1-4, 9-13 and 18-23.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 9-13 and 18-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tully et al. (US 20140039007) in view of Genin et al. (20100152166).
The instant application claims farnesoid X receptor (FXR) agonists of the following species, wherein A= 1,4-phenylene, B= 1,4-phenylene, R1= COOH, m= 1, R2= H, n= 1, R3a= H, R3b= H, R3c= H, R3d= H, D= 3,4-(1,2-isoxazolyl), Ra= cyclopropyl, Z= 2,6-phenylene, Rc= Cl and Rb= Cl:

    PNG
    media_image2.png
    104
    258
    media_image2.png
    Greyscale
. 

The ‘007 publication teaches the following species as FXR agonists, wherein A= 3,5-(1,2,4-oxadiazolyl), B= 1,4-phenylene, R1= COOH, m= 1, R2= H, n= 1, R3a= H, R3b= H, R3c= H, R3d= H, D= 3,4-(1,2-isoxazolyl), Ra= cyclopropyl, Z= 2,6-phenylene, Rc= Cl and Rb= Cl:


    PNG
    media_image3.png
    199
    473
    media_image3.png
    Greyscale
, see page 21, compound 4B.
	The difference between the claimed species and the species cited in the ‘007 publication is the heteroring at A, oxadiazolyl versus Applicant’s phenyl. 
The ‘166 publication teaches the following species as FXR agonists, wherein A= 1,3,4-(phenylene), B= 1,4-phenylene, R1= H, m= 1, R2= COOH, n= 1, R3a= H, R3b= H, R3c= H, R3d= H, D= 3,4-(1,2-isoxazolyl), Ra= cyclopropyl, Z= phenyl, Rc= Cl and Rb= Cl:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, see page 15, example 1. 
The ‘166 publication teaches the A ring as a phenyl ring. Moreover, the genus on page 31 of the ‘166 publication teaches the A ring as pyridinyl also, see top right-hand column. 
Therefore, it would be obvious to one of ordinary skill in the art to make an FXR agonist as taught by Tully and substitute the A ring with a phenyl or pyridyl ring because Genin teaches said substitution is alternatively equivalent. 
The ‘007 publication teaches compositions are page 10, paragraph 0162 and 0166 for different forms, e.g. tablets, and kits are found on page 11, paragraph 0183. 
Thus, said claims are rendered obvious by Tully et al. in view of Genin et al. 
Applicant traversed the special technical feature by stating, “First, Applicants respectfully submit that a skilled artisan would NOT be motivated to combine US 20140039007 and US 20100152166 at all, as there is no suggestion to do so. As noted from the general formulae in claim 1 of the two references, the oxadiazole group, which is a fixed group, instead of a variable in US 20140039007, corresponds to Ar in US 20100152166. However, the definition of Arl does NOT encompass oxadiazole. As such, a skilled artisan would not be motivated to combine these two general formulae, or know how to combine them, to arrive at the formula of the present application. General Formula in claim 1 of US 20140039007 and General Formula in claim 1 of US 20100152166 are shown directly below: 

    PNG
    media_image5.png
    240
    612
    media_image5.png
    Greyscale
 
Second, as clearly taught by US 20100152166, the -C(=O)O- group is directly attached to Ar1, which corresponds to ring A in the present invention. As such, even if US 20140039007 and US 20100152166 were combined, a skilled person would NOT arrive at the technical feature of the present invention i.e., a -C(=O)O- group attached to terminal ring B, but instead would attach the -C(=O)O- group to ring A. Therefore, Applicants respectfully submit that the claims share a same technical feature, and thus are so linked as to form a single general inventive concept under PCT Rule 13.1. The claims thus have unity of invention. 
This is not persuasive for the reasons stated in the rejection. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 550 U.S. ,82 USPQ2d 1385, 1395-97 (2007).  Further, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Hence, it is clear that, "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645.  Moreover, given that there is always a need to enhance the pharmacological effects of a compound (e.g. increased in vivo half-life) without significantly altering its basic chemical structure, or that there is always a need to reduce the time, cost, risk, and statistical imprecision of pharmacokinetic studies (e.g. measure bioavailability or identify metabolites), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O'Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the claimed special technical feature does not make a contribution over the prior art as noted in the rejection above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624